MEMORANDUM **
Carlos Enrique Silva-Jacinto is a native and citizen of Guatemala who petitions for review of the order of the Board of Immigration Appeals (BIA) dismissing his appeal from the Immigration Judge’s order denying asylum and withholding of deportation. We deny the petition.
A reasonable fact-finder would not be compelled to find that Silva-Jacinto suffered persecution on account of political opinion as a conscientious objector or an opponent of G-2’s methods of operation. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Substantial evidence supports the conclusion that Silva-Jacinto’s views were never communicated to G-2. He was recruited because of his good military service and typing skills, was not mistreated or forced to join G-2, and was not a deserter. Cf. Ramos-Vasquez v. INS, 57 F.3d 857, 864 (9th Cir.1995) (holding that punishment for desertion may constitute persecution); Ruano v. Ashcroft, 301 F.3d 1155, 1160-61 (9th Cir.2002) (finding persecution as a result of multiple death threats and being *279chased by armed men brandishing weapons). Accordingly, whatever harm or persecution that Silva-Jacinto may have feared was not on account of a protected ground.
Even if the BIA should not have referred to changed country conditions, the error was harmless given its conclusion that Silva-Jacinto had no well-founded fear of persecution.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.